NO. 07-08-0256-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

SEPTEMBER 12, 2008

______________________________


AMADO FLORES, APPELLANT

v.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 287th DISTRICT COURT OF BAILEY COUNTY;

NO. 2202; HON. GORDON HOUSTON GREEN, PRESIDING
_______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
On Motion to Dismiss
          Appellant, Amado Flores, filed a pro se Notice of Appeal to appeal a judgment of
revocation and sentence entered against him in the 287th District Court of Bailey County,
Texas.  However, appellant has now filed a motion to dismiss his appeal.
          Because the motion meets the requirements of Texas Rule of Appellate Procedure
42.2(a)


 and this Court has not delivered its decision prior to receiving it, the motion is
hereby granted and the appeal is dismissed.  Having dismissed the appeal at appellant’s
request, no motion for rehearing will be entertained and our mandate will issue.
 
                                                                           Mackey K. Hancock
                                                                                      Justice

Do not publish.

of fact and conclusions of law addressing
the foregoing issues, and 2) cause to be developed a supplemental clerk’s record
containing its findings of fact and conclusions of law and all orders it may issue as a result
of its hearing in this matter.  Additionally, the district court shall then cause the
supplemental record to be filed with the clerk of this court on or before July 29, 2009.
Should further time be needed by the trial court to perform these tasks, then same must
be requested before July 29, 2009.
          It is so ordered.
                                                                           Per Curiam
 
Do not publish.